 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   LENROY McLEAN,                       )   Case No. ED CV 15-275-RGK (SP)
12                                        )
                          Plaintiff,      )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     R. PHILLIP GUTIERREZ, et al.,        )
15                                        )
                          Defendants.     )
16                                        )
    ___________________________           )
17 o
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
19 Complaint, records on file, and the Report and Recommendation of the United States
20 Magistrate Judge. Plaintiff has not filed any written Objections to the Report within
21 the time permitted. The Court accepts the findings and recommendation of the
22 Magistrate Judge.
23         IT IS THEREFORE ORDERED that defendant Hernandez’s Motion for
24 Summary Judgment is granted, and Judgment will be entered dismissing the Third
25 Amended Complaint and this action with prejudice.
26
27 DATED: September 27, 2019                     _______________________________
                                                 HONORABLE R. GARY KLAUSNER
28                                               UNITED STATES DISTRICT JUDGE
